DETAILED ACTION
Remarks
This non-final office action is in response to the amendments filled on 07/06/2022. 
Claims 8-10 are withdrawn for examination. 
Claims 1 is amended.
Claim 7 is canceled.
Claims 1-6 and 11 are pending and examined below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. FR 2017/1751132, filed on 2/10/2017.  
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
Claim 1, line 12, “said head further includes weapons;;” should be “said head further includes weapons;”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0116234 (“Jacq”), and in view of US 2012/0214137 (“Goree”), and in view of US 2009/0164045 (“Deguire”), and further in view of US 2015/0253111 (“Caplan”). 
Regarding claim 1, Jacq discloses an intervention device configured to be deployed in a hostile environment (per submitted specification, intervention device is in combination of a remotely operated land robot, a control center and data transmission system (see at least fig 1 of PGPUB of submitted specification). See Jacq fig 4, where 100 is an unmanned weapon system and 300 is the control center. 306/308 is the data transmission system. The weapon system operated remotely and move on the ground. Weapon system, 100 is interpreted as robot. see also [0068], where “The user may utilize the user control station 302 to control the unmanned weapon system 100. That is, the user may send signals 306 and/or receive signals 308 from/to the modular computing processing unit 106 to open and close the lid 202,”; see also [0091], where “The base may be operated remotely or through mobile control, which provides the operator with the ability to acquire and engage targets from remote or mobile stations. The base requires no ground transportation, thus avoiding potential landmines or enemy ground attacks.”), said intervention device comprising: 
a remotely operated land drone (see fig 4, where 100 is an unmanned weapon system. The weapon system operated remotely and move on the ground. 100 is interpreted as land drone. see also [0068], where “The user may utilize the user control station 302 to control the unmanned weapon system 100. That is, the user may send signals 306 and/or receive signals 308 from/to the modular computing processing unit 106 to open and close the lid 202,”; see also [0091], where “The base may be operated remotely or through mobile control, which provides the operator with the ability to acquire and engage targets from remote or mobile stations. The base requires no ground transportation, thus avoiding potential landmines or enemy ground attacks.”; see also [0094], where “ground transport”) comprising: 
a base which is (see [0058], where “a base 142”; base 142 is the part of autonomous container/system 200. see also [0003], where “autonomous unmanned tower mobile intermodal container weapon (AUTMMIC) system,”; see also [0055], where “The unmanned weapon system 100 may be equipped with a plurality of modular solar panels 102 disposed on a lid 202 of the intermodal-shipping container 200, a modular array of batteries 104,”; see also [0060-61]); 
an arm support consolidated with said base by a lower end of said arm support (see [0058], where “supports 144 for the lifting system 140.”; see also [0055], where “a lifting system 140 coupled to a plurality of weapon systems 130.”; see fig 2c, where lower end of arm support is connected with the base.); and
a head consolidated with an upper end of said arm support (see fig 2c, where weapon system, 130 and camera, 150 attached with supports, 144 for the lifting system, 140 on the upper end. Combination of 130 and 150 is interpreted as head); 
a control center for remote control of said remotely operated land drone (see fig 4, where command center, 300 is separate from weapon system, 100. Command center corresponds to control center. see also [0068], where “Referring to FIG. 4, in an exemplary embodiment, a user may manually or remotely control the functions of the unmanned weapon system 100 through a mobile command center 300. The mobile command center 300 includes a user control station 302 and an encrypted communication system 304. The user may utilize the user control station 302 to control the unmanned weapon system 100.”); 
a data transmission system for data transmission between said control center and said remotely operated land drone (see [0067], where “FIG. 4 is a schematic view of the unmanned system 100 and a mobile command center 300 according to an exemplary embodiment of the present invention.”; see also [0068], where “That is, the user may send signals 306 and/or receive signals 308 from/to the modular computing processing unit 106 to open and close the lid 202, lower and raise the lifting system 140, monitor audio and video feeds, fire the weapon systems 130, and/or detonate a self-destruction sequence to prevent the unmanned weapon system 100 from unauthorized access.”; see also [0069], where “The communication system 304 of the mobile command center 300 may communicate with the modular communication transponder 108 via a cable or remotely via wireless communication.”; send/receive (306/308) signals is interpreted as data transmission between control center and land drone); 
wherein said head (see fig 2c, where combination of 130 and 150) includes at least one environment perception system configured to reconstruct a wide field view of an environment in which said remotely operated land drone is deployed and said head further includes weapons (per submitted specification, environment perception system is a sensor that can collect visible spectrum images and reconstruct wide view field of the drone’s environment see [0097] and [0100-101] of PGPUB of submitted specification. see Jacq [0070], where “the mobile command center 300 receives signals including an audio and video feed from the camera system 150 mounted on the lifting system 140.”; see also [0072], where “the camera system 150 may be coupled to the weapon system 130, wherein the images from the camera are communicated to a remote control location and/or the mobile command center 300.”; see also [0076], where “Referring to FIG. 8, reference letter C illustrates a path wherein the weapon system 130 and/or the camera system 150 is allowed to rotate.”; camera system, 150 corresponds to environment perception system. Camera system is rotating and capturing images. So, camera system is collecting visual images that shows surrounding of robot and it is interpreted as wide view field reconstruction); 
wherein said control center includes (see fig 4, where 300 is command center),
a visual display surface for displaying, in real time, said wide field view of said environment in which said remotely operated land drone is deployed (see fig 5, where an interior of a command center is shown and images are displayed. see also [0072], where “wherein the images from the camera are communicated to a remote-control location and/or the mobile command center 300.”; camera is capturing images of surrounding robot environment and sending those images to command center for controlling the robot/weapon system. Command center also have display. Jacq teaches a system that control weapon from a command center based on the weapon deployment area. A weapon is trigged based on the real-time situation displayed on the screen.); 
a platform of operators (for the examination purposes, the claim limitation was interpreted as operators can observe the surrounding environment via a display on the command/control center. see fig 5, where two operators are observing the different displays or screens.); and
a plurality of portable  aiming systems (see fig 5, where operators are controlling the weapon system via joysticks (302 and 304). Joysticks are interpreted as aiming systems and portable is interpreted as moveable), wherein each portable  aiming system of said plurality of portable aiming systems is respectively a aiming designator line designating, via said respective portable  aiming system (see fig 14, where multiple weapon systems are deployed and each system is positioned to guard a location or in a defined position. Each weapon system is remotely controlled separately/uniquely by operator based on the position/act via joysticks. Defined position is interpreted as aiming line.), a point on said visual display surface corresponding to a target in a real environment where said remotely operated land drone is deployed, (see fig 5, weapon systems are controlled/monitored by looking the display. Display is displaying images send by the weapon systems and a space on the display surface is assigned for a weapon system. The joystick shown in the figure is used to designate a point on the display surface. Weapon systems are controlled via moving the joysticks. see also fig 6, where weapon system is on deployed (acting) state. the weapon system, 130 is oriented based on the head. see also fig 8, where top view of weapon system on deployed state is shown and weapon system, 130 is interpreted as means for acting and preferred direction is interpreted as line of sight of the weapon system, 130. See also fig 11, where weapon system is aiming toward a particular (defined) direction. see also [0069], where “The mobile command center 300 sends and receives signals to/from the unmanned weapon system 100 to thereby control, monitor, and operate all operations and functions of the unmanned weapon system 100.”; a system wherein weapon is deployed and controlled remotely with the supervision of an operator. Operator is monitoring the surrounding situation via the display and acting based on the situation observation (or need). The operator is monitoring/checking the surrounding situation before acting/aiming the target.). 
Jacq does not explicitly disclose the following limitations:
a base which is self-propelling; and
laser aiming system…each portable laser aiming system… is respectively assigned to one corresponding weapon… and controlled by a respective operator… and said respective portable laser aiming system is configured to orient simultaneously said laser aiming designator line of said one corresponding weapon and to trigger said one corresponding weapon under action of said operator.
However, Goree discloses a network weapon system, wherein each portable  aiming system… is respectively assigned to one corresponding weapon… and controlled by a respective operator… and said respective portable  aiming system is configured to orient simultaneously said  aiming designator line of said one corresponding weapon and to trigger said one corresponding weapon under action of said operator (see fig 1, where weapon W1 and W2 are controlled remotely via network by operators for target T1. See also fig 4, where a display is showing weapons and target. See also fig 16, where two operators (OP1 and OP2) are controlling two weapons (W1 and W2); see also [0013], where “In one or more embodiments of the invention, a user selection of a threat on a map for instance may be utilized to assign a weapon or a pick list of weapons that are capable of responding to the threat. This type of assistance greatly aides remotely operated weapons systems when there are multiple threats, multiple weapons/sensors and multiple operators.”; see also [0052], where “Each user of the system including operator OP, supervisor SU and clients CL and CL1 can view any or all of the sensor data. Each user of the system may control weapons W1, W2 and/or SW1 by requesting control of a weapon.”; see also [0059], where “For example FIG. 1 shows that weapons W1 and W2 are pointing at target T1. This is shown in window S2 as W2 and WI with orientation pointers pointing with dashed lines added to sensor data output of sensor S2. When a weapon moves, the operator user interface obtains the movement information and redraws the dashed line to match the orientation of a moved weapon.”; see also [0056], where “a weapon user interface is presented to the user allowing entry of commands to the weapon (see FIG. 4).”; see [0020], where “An operator user interface may be cloned onto another computer so that other users may watch and optionally record the sensor data and/or user gestures for controlling the weapons and/or simulated weapons (such as fire, arm and explode commands) for real-time supervision”; see also [0060], where “Operator User Interface may be sent to sensor server SS1 in order to adjust the depth, resolution, compression or any other parameter associated with a type of sensor in order to optimize observed sensor data output in real-time.”; see also [0045], [0047], [0057] and [0070]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jacq to incorporate the teachings of Goree by including the above feature, each portable…aiming system… is respectively assigned to one corresponding weapon… and controlled by a respective operator… and said respective portable…aiming system is configured to orient simultaneously said… aiming designator line of said one corresponding weapon and to trigger said one corresponding weapon under action of said operator, because both Jacq and Goree are in the same field of endeavor of image monitoring and displaying received from a robotic device for remote piloting of a robotic device by maintaining operator safety and avoiding lack of visual cues, making accurate attitude and control adjustments by displaying real-time sensor (camera) feed.
Jacq in view of Goree does not disclose the following limitation:
 a base which is self-propelling; and
laser aiming system…said respective portable laser aiming system is configured to orient simultaneously said laser aiming designator line of said one corresponding weapon and to trigger said one corresponding weapon under action of said operator.
However, Deguire discloses a mobile remotely controlled weapon robot wherein a base which is self-propelling (see fig 3, where a weapon robot with wheels are shown. see also [0029], where “Robot 10, FIG. 1 in accordance with an example of this invention, typically mobile and remotely controlled,”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jacq in view of Goree to incorporate the teachings of Deguire by including the above feature, a base which is self-propelling, because Jacq, Goree and Deguire are in the same field of endeavor of remotely robot control based on the surrounding information for deploying the robot without any other carrying device/vehicle.
Jacq in view of Goree and Deguire does not disclose the following limitation:
laser aiming system…said respective portable laser aiming system is configured to orient simultaneously said laser aiming designator line of said one corresponding weapon and to trigger said one corresponding weapon under action of said operator.
However, Caplan discloses a system wherein laser aiming system…said respective portable laser aiming system is configured to orient simultaneously said laser aiming designator line of said one corresponding weapon and to trigger said one corresponding weapon under action of said operator (see fig 1, where 19 is the operator, 20 and 22 are the laser beams/signals. See also [0019], where “ there are two main parts to a SAL system 10, i.e., a laser target designator 12 used to designate a target 14 and a sensing system 16 used to guide a weapon 18 to the designated target 14. During use, the operator 19 of the laser target designator 12 aims laser radiation from the designator 12 towards the target 14. The operator 19 typically pulls a trigger to enable the designator 12 and fire a series of pulse laser signals 20 to place a pulsing laser "spot" on the target. The SAL sensing system 16, typically implemented on ordinance weapons such as missiles, receives the reflected return laser pulses 22 from the target 16, and uses the reflected returns 22 to guide the weapon to the target 14.”; operator is controlling the missile using remote laser signals. The laser signals generated by the operator is received by the missile (weapon) and the missile is guided by the received laser signal. So, laser signal generated by an operator remotely is used for controlling the missile.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jacq in view of Goree and Deguire to incorporate the teachings of Caplan by including the above feature, laser aiming system…said respective portable laser aiming system is configured to orient simultaneously said laser aiming designator line of said one corresponding weapon and to trigger said one corresponding weapon under action of said operator, because Jacq, Goree, Deguire and Caplan are in the same field of endeavor of remotely robot control based on the surrounding information, for enhancing the operator’s safety during intervention and controlling the weapon more precisely.
Regarding claim 2, Jacq further discloses an intervention device, wherein said base and said arm support originate from a military vehicle or civil platform lift (see tittle where “AUTONOMOUS UNMANNED TOWER MILITARY MOBILE INTERMODAL CONTAINER AND METHOD OF USING THE SAME”; the base and support come from military vehicle/platform).
Regarding claim 3, Jacq further discloses an intervention device, wherein said arm support and said head are connected by an adaptor (see [0055], where “a lifting system 140 coupled to a plurality of weapon systems 130.”; the support arm and the head are necessarily connected by a mechanical part which is considered as an adapter).
Regarding claim 4, Jacq further discloses an intervention device, wherein said data transmission system implements one of more wire connections and / or one or more wireless/radio connections, terrestrial or satellite (see [0069], where “The communication system 304 of the mobile command center 300 may communicate with the modular communication transponder 108 via a cable or remotely via wireless communication.”).
Regarding claim 5, Jacq further discloses an intervention device, wherein said environment perception systems comprises an image sensor and/or a sweeping distance sensor (see [0070], where “In an exemplary embodiment, the mobile command center 300 receives signals including an audio and video feed from the camera system 150 mounted on the lifting system 140. However, the present invention is not limited thereto. That is, the unmanned weapon system 100 may further include hidden cameras, pressure sensors, motion detections, and various other electronic surveillance systems to protect the unmanned weapon system 100, which may also be controlled and monitored by the mobile command center 300.”).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0116234 (“Jacq”), in view of US 2012/0214137 (“Goree”), and in view of US 2009/0164045 (“Deguire”), and in view of US 2015/0253111 (“Caplan”), as applied to claim 1 above, and further in view of US 2016/0129593 (“Wolowelsky”). 
Regarding claim 6, Jacq further discloses an intervention device, wherein said environment perception systems features an angle of aperture lesser than 10 degrees (see fig 9a-c, where missile (ammunition weapons) has an angular opening of less than 10 degrees.).
Jacq in view of Goree, Deguire and Caplan does not disclose the following limitation:
wherein said environment perception systems features a field angle of view greater than 45 degrees.
However, Wolowelsky discloses a robotic system, wherein said environment perception systems features a field angle of view greater than 45 degrees (see [0077], where “the field of view for the local environment sensors is directed generally in the plane in which the robot moves. In one example, such local environment sensors might include light sensors provided by a camera mounted on the robot, with the camera being oriented so as to view the robot's local environment in front of the robot (rather than, say, looking upwards at the sky). The robot could be provided with a panoramic camera with the field-of-view of the camera being directed to the front and sides of the robot (and, in the case of a panoramic camera with a 360° field-of-view, to the rear of the robot). It is also envisaged that analogous arrangements might be provided using ultrasound, RADAR or LIDAR.”).
Because Jacq, Goree, Deguire, Caplan and Wolowelsky are in the same field of endeavor of surrounding environment monitoring based on the images received from a robotic device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jacq in view of Goree, Deguire and Caplan to incorporate the teachings of Wolowelsky by including the above feature, said environment perception systems features a field angle of view greater than 45 degrees, for remote piloting of a robotic device by maintaining operator safety and making accurate attitude and control adjustments.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0116234 (“Jacq”), in view of US 2012/0214137 (“Goree”), and in view of US 2009/0164045 (“Deguire”), and in view of US 2015/0253111 (“Caplan”), as applied to claim 1 above, and further in view of US 2014/0327770 (“Wagreich”). 
Regarding claim 11,  Jacq in view of Goree, Deguire and Caplan does not disclose the following limitation:
wherein said visual surface display is a screen with essentially a rotunda shape.
However, Wagreich discloses a system wherein said visual surface display is a screen with essentially a rotunda shape (see fig 3, where circular/rotunda shaped display is shown).
Because Jacq, Goree, Deguire, Caplan and Wolowelsky are in the same field of endeavor of surrounding environment monitoring based on the images received from a robotic device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jacq in view of Goree, Deguire and Caplan to incorporate the teachings of Wolowelsky by including the above feature, wherein said visual surface display is a screen with essentially a rotunda shape, for remote piloting of a robotic device by providing more viewing screen so that the operator does not need to change position to get additional observation.
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 11 have been considered but are moot because the arguments do not apply to the new combination used in the current rejection that is due to the newly added claim amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K. /Examiner, Art Unit 3664/HARRY Y OH/Primary Examiner, Art Unit 3664